Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kelvin Liu on 2/08/2022.

Amendment to the Claims:
4. (Currently Amended) The optical sensor according to Claim 1, wherein
           a division method comprises the light-emission period and the non-light-emission period, the light-emission period and the non-light-emission period are divided and alternately performed in a predetermined period so as to have a predetermined ratio.

Reason for Allowance
Claims 1-10 are allowed. The following is an examiner’s statement of reasons for allowance:
One of the closest prior art references of record is Soga et al., U.S Patent Application Publication No. 2014/0103196 A1. Soga teaches a time of flight sensor containing a light-receiving unit comprising a single photon diode (SPAD) in Geiger mode that outputs a binary information in regards to the number of times the emitted light hits an object in view. 
Another close prior art reference of record is Ichiyanagi, U.S. Patent Application Publication No. 2018/0364340 A1. Ichiyanagi teaches a distance measuring apparatus that consist of a light emitter, receiver, comparing those output within a light emission period and non-light emission period with a specific threshold, and when that output is greater than the threshold a distance is calculated. 
Another close prior art reference of record is Niclass et al., U.S. Patent 9,417,326 B2. Niclass teaches the removal of ambient noise/light that is received from the receiver, by using histogram processing. The invention also teaches a photon counting mode correlated with the photon detection probability, while also using a comparator to compare the output with a threshold. 
Claims 1-10 are allowed because the prior reference listed above and additional cited references fail to holistically teach the entire concept of the reference claims. In addition, one of ordinary skill in the art would not deem a combination of the prior art obvious. Soga et al. for example teaches the photon counting element, Ichiyanagi teaches how the emission and non-emission period affects the output signal and distance calculation, Niclass et al. teaches the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N TUCKER whose telephone number is (571)272-6640. The examiner can normally be reached M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on 571-270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TIFFANY N TUCKER/Examiner, Art Unit 3645  
                                                                                                                                                                                                      /YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645